229 F.2d 758
Ralph H. SEIPEL, d/b/a Investors Surety Company, Appellant,v.SECURITIES AND EXCHANGE COMMISSION, Appellee.
No. 12557.
United States Court of Appeals District of Columbia Circuit.
Argued October 24, 1955.
Decided November 3, 1955.
Petition for Rehearing Denied February 29, 1956.

Mr. Charles F. O'Neall, Washington, D. C., with whom Mr. Francis C. Brooke, Washington, D. C., was on the brief for appellant.
Mr. William H. Timbers, Gen. Counsel, Securities and Exchange Commission, with whom Mr. David Ferber, Sp. Counsel, Securities and Exchange Commission, was on the brief for appellee.
Messrs. Leo A. Rover, U. S. Atty., and Lewis Carroll, Asst. U. S. Atty., also entered appearances for appellee.
Before EDGERTON, Chief Judge, and PRETTYMAN and WILBUR K. MILLER, Circuit Judges.
PER CURIAM.


1
Alleging that Ralph H. Seipel, a registered investment adviser, had violated § 206(1, 2) of the Investment Advisers Act of 1940, 15 U.S.C.A. § 80b-6(1) and (2), and was about to continue to do so, the Securities and Exchange Commission sued in the United States District Court for the District of Columbia to enjoin the continuance of the acts and practices said to constitute such violations. The District Court entered a permanent injunction from which Seipel appeals.


2
The record fully justified the action of the District Court.


3
Affirmed.